DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 11/2/2021. 
Allowable Subject Matter
2. 	Claims 1 –26 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
The present claims are allowable over the closest reference: Dihora et al. (US PG Pub 2017/0002302 A1) listed on the IDS dated 8/25/2020.
	 
Summary of Claim 1:
A population of capsules comprising a plurality of capsules, the capsules comprising: 

a core comprising a benefit agent; 

and a polymeric shell surrounding the core, 

wherein the population of capsules comprises a delta fracture strength percentage of about 15% to about 230% and a mean shell thickness of about 20 nm to about 400 nm.

 
Dihora et al. teach populations of microcapsules, wherein the microcapsules comprise a core material and a shell surrounding the core [0047], wherein the core contains a benefit agent such as a perfume [0044]. Dihora et al. teach a fracture strength of from about 1.94 to 7.68 MPa in preferred embodiments (Table 2) and teach a broad range of fracture strengths of from about 0.1 MPa to 15 MPa [0038]. Dihora et al. teach the shell thickness ranging from 10-15, 73-166, 80-115, 66-100, 115-122, 30-70 and 19-45 nm in preferred embodiments (Table 1) and teach a broad range of shell thickness of from 1 – 300 nm [0043].
Dihora et al. do not teach or fairly suggest the claimed population of capsules, wherein the capsules comprise, in particular, the claimed delta fracture strength percentage. Applicant demonstrated that capsules comprising the claimed delta fracture strength percentage result in an unexpected release profile of the benefit agent in a formulated product at a desired time. Capsules comprising the claimed delta fracture strength percentage allows for a release of the benefit agent at the targeted phase of consumer use of the product. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763